Dear Mr. Altobello:
We are in receipt of your request for an Attorney General's opinion regarding the removal of voters from the registration rolls. Your letter states that due to a recent court case alleging vote fraud in Grand Isle, you have been made aware of numerous registrants living in Lafourche Parish that are registered to vote in Jefferson Parish and are voting in Grand Isle. You further state that citizens on both sides of the factions are asking you to remove by canvass, or by other means, those citizens in question; however, no names were submitted to you. Therefore, you are seeking an Attorney General's opinion as to how to proceed in this matter.
It is our opinion that you may not proceed to remove any registrants from the voting rolls by canvassing the rolls. LSA-R.S. 18:192 provides for an annual canvass of the voting roles, and the next canvass cannot be conducted until January 1997. In accordance with LSA-R.S. 18:193, you may challenge and cancel the registration of a voter as follows:
      A. When the registrar has reason to believe that the name of a person has been illegally or fraudulently placed upon the registration records, that a registrant no longer is qualified to be registered, or that a registrant has changed his residence, he shall immediately notify the person by sending the address confirmation card to the registrant and place the voter on the inactive list of voters.
      G. (1) If the registrar has reason to believe that the name of a person has been illegally or fraudulently placed upon the registration records or that a registrant no longer is qualified to be registered for a reason other than a change of residence or address, he shall immediately notify the person. The notice shall be mailed first class, postage prepaid, to the address on file at the registrar's office.
      (2) The notice shall state the alleged irregularity in the registration and shall inform the person that he must appear in person at the office of the registrar of voters within twenty-one days after the date on which the notice was mailed to show cause why his name should not be removed.
This statute allows you to challenge a registrant if (1) you have reason to believe that the name of a person has been illegally or fraudulently placed upon the registration records, (2) that a registrant no longer is qualified to be registered, or (3) that a registrant has changed his residence. Therefore, if you have personal knowledge of one of the three irregularities stated above, or citizens inform you of such, you have the right to challenge the registrant and cancel his registration, if appropriate. Additionally, citizens may challenge a voter at the polls in accordance with LSA-R.S. 18:565, as follows:
      "A. Grounds for challenge. A commissioner, watcher, or qualified voter may challenge a person applying to vote in a primary or general election on the ground that:
      (1) The applicant is not qualified to vote in the election,
      (2) The applicant is not qualified to vote in the precinct, or
      (3) The applicant is not the person whose name is shown on the precinct register.
 B. Disposition of record of challenge and address confirmation card. The original record of the challenge, signed by the challenger, shall be placed in the envelope marked `Put in Voting Machine' and shall be preserved as part of the election returns. The duplicate record of the challenge and address confirmation card shall be attached to the precinct register.
 C. Disposition of the challenge. The commissioners present shall determine the validity of the challenge. If they determine by majority vote that the challenge is valid, the applicant shall not be permitted to vote. However, if the valid challenge has determined that the applicant has moved within the parish or has moved outside the parish within the last three months, the voter shall be allowed to vote upon completing an address confirmation card. If a majority of the commissioners determine that the challenge is invalid, the applicant shall be permitted to vote."
This statute allows those who believe that a voter is not qualified to vote to make the challenge at the polls on election day.
If you have any further inquiries, please contact this office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             _________________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
ARL/vlh
Date Received: July 16, 1996
Date Released:
ANGIE ROGERS LAPLACE ASSISTANT ATTORNEY GENERAL